EXHIBIT 99.23 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change October 28, 2013 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is October 28, 2013.The material change report was issued in Vancouver, British Columbia through the facilities of the Toronto Stock Exchange via Marketwire. Item 4. Summary of Material Change The Issuer refines their North Bullfrog preliminary economic assessment to include consideration of tax and royalty estimates. Item 5. Full Description of Material Change The Issuer reports the revision of the independently prepared Preliminary Economic Assessment (“PEA”) for theNorth Bullfrog Project in Nye County, Nevada to include estimates of taxation and royalties on the projected stand alone economic performance.The production plan is unchanged and is based on the existing resource estimate as of June 4, 2013.The Issuer is planning to issue an updated resource estimate and revised PEA study early in 2014 following completion of the drill program currently underway.The updated resource estimate and PEA will include the drill results from the 2012 and 2013 North Area and Yellowjacket drilling, both of which have returned encouraging results. The revised PEA study, contained in a technical report dated October 23, 2013, continues to produce a positive economic analysis at a $1,300 gold price (base case) for a conceptual, low capex, heap leach project that generates average annual gold production of 76,500 ounces over 11 years with a NPV5% of $94.6M, IRR of 17% and 5.7 year payback (all post tax and royalty) (Table 1), at a life of mine (“LOM”) strip ratio of 0.53 to 1 (overburden to process feed) and cash operating costs of $778 per ounce of gold (Table 5).After consideration of estimated taxes and royalties, the project remains positive down to a gold price of $1,200 and exceptional at the three year trailing gold price average of $1,500 (Table 2).All dollars in this news release are US dollars. North Bullfrog Project PEA Highlights: ● Large open pit mining operation with an estimated production of 1,067,400 ounces of gold (852,700 recoverable ounces) from 151.8 M tonnes at an average grade of 0.219 g/t Au (at an 0.1 g/t Au cutoff), of which 23% is from the current indicated resource and 77% is from the current inferred resource. -2- ● High gold recovery with a low cost heap leach system averaging 80% gold recovery, life of mine. ● Average annual production of 76,500 ozs gold & 30,000 ozs silver at total cash cost of $778/oz gold. ● Low entry cost gold project with initial capex $101M inclusive of $36M of contingency and pre-production/indirect costs, and final engineering studies. ● Strong leverage to gold with NPV(5%) $192M, 28.4% IRR & 3.7 yr payback @ $1,500 gold. ● PEA resource does not include 2012-13 step-out exploration results which indicate significant expansion and project economic enhancement potential: o high-grade Yellow Jacket results (4.3m of 20.0 g/t gold & 1,519 g/t silver) o lower grade potential bulk tonnage 400 metre stepout drilling (52m of 0.8 g/t gold) ●
